Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claim(s) 1-20 were previously pending and were rejected in the previous office action. Claim(s) 1-20 were left as originally/previously presented. Claim(s) 1-20 have been examined and are still pending. 

Response to Arguments
Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	First, Applicant, argues on page(s) 11-12, that Ellison et al. (US 2016/0071056) doesn’t teach determining a cost value based on a change in at least one delivery parameter caused by an assignment and then using that change in the cost calculation. Examiner, respectfully, disagrees. Ellison et al. teaches a carrier system for making a cost determination. The cost determination will take into account time frame/window selections by the user (i.e., selected time indicated in the at least one delivery order), one or more delivery vehicles, available delivery routes for the one or more delivery vehicles (i.e., initial delivery route), pick-up and delivery locations (i.e., change in at least one delivery parameter), and other parameters such as a pre-defined amount of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20150178678) in view of Ellison et al. (US 2016/0071056) and further in view of Lafrance (US 20160210591).
Regarding Claim 1, Carr et al., teaches a system comprising:
A computing device (Paragraph 0018)(Carr et al. teaches a user device that is able to communicate with other devices and systems within the data network) configured to: 
Communicate with a vehicle server
Receive, from the vehicle server, time data of the plurality of vehicles. (Paragraph(s) 0019 and 0028)(Carr et al. teaches that the local merchant, via a server, is able to receive delivery time slots (i.e., time data) from various delivery vehicles)
Wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries. (Paragraph(s) 0025 and 0028-0029)(Carr et al. teaches that the local merchant will receive available delivery time slots for the identified delivery vehicles, which, will allow a delivery service to combine grocery orders or other items (i.e., plurality of deliveries) to a user’s order, as taught in paragraph 0025. Examiner, respectfully, notes that the local merchant will be able to delivery one or more time slots to a user, which, will allow the user to choose a time from the available slots (i.e., plurality time slots), as taught in paragraph(s) 0028-0029)
Determine at least one available time slot among the plurality of time slots. (Paragraph 0028)(Carr et al. teaches a local merchant will identify available delivery time slots for the identified delivery vehicles)
Communicate the at least one available time slot to at least one user terminal. (Paragraph(s) 0018 and 0029)(Carr et al. teaches 
Receive, from the at least one user terminal, at least one delivery order indicating at least one selected time slot from the at least one available time slot. (Paragraph(s) 0024-0025 and 0029)(Carr et al. teaches that a user is able to place a grocery order to a local merchant, via a delivery management system. Carr et al., further, teaches that the user will be able to select a delivery time along with their grocery order, which, the local merchant will receive)
In response to receiving the at least one delivery order indicating the at least one selected time slot:

Determine a vehicle from the plurality of vehicles to assign the at least one delivery order


With respect to the above limitations: while Carr et al. teaches a user device, a local, merchant, and a parcel delivery service with a group of delivery vehicles that are able to communicate with each other, which, allows the local merchant to receive time slot information for various delivery vehicles. Carr et al., further, teaches that the local merchant will identify the time slots for the delivery vehicles, which, will be sent to a user device for selection. The user will be able to select the time slot along with sending their order request. Carr et al., also, teaches that the local merchant will receive the user’s data and assign a delivery vehicle to deliver the user’s order for the requested time slot. However, Carr et al., doesn’t explicitly teach a vehicle server communication with multiple vehicles and determining a delivery cost for a delivery order based on a selected time slot, a delivery route, and a change in one delivery parameter, which, the delivery order will be assigned to the vehicle based on cost. Carr et al., further, doesn’t explicitly teach calculating an optimized delivery route that will be transmitted to the assigned vehicle. 

determine a cost value with assigning the at least one delivery order to each of the plurality of vehicles based on, at least in part, the selected time indicated in the at least one delivery order, an initial delivery route to be driven by each of the plurality of vehicles, and a change in at least one delivery parameter caused by the assignment. (Paragraph(s) 0080-0081 and 0084)(Ellison et al. teaches a system that will consider an electronic message, sent by a user, for a delivery of one or more items for a specified time frame/window, see paragraph(s) 0071, 0073, 0076, 0078. Ellison et al., further, teaches that the carrier system will include a processor for making a cost determination, which, will make a determination based on associated time frame/window selections by the user (i.e., selected time indicated), one or more delivery vehicles, available delivery routes for the one or more delivery vehicles (i.e., initial delivery route to be driven by each of the plurality of vehicles), pick-up and delivery locations (i.e., change in at least one delivery parameter caused by the assignment), and other parameters such as a pre-defined amount of time that may be spent at a sorting facility, see paragraph(s) 0080-0081. Examiner, respectfully, notes that the pick-up locations and/or the number of vehicles needed to deliver the item for certain packages can be changed, see paragraph 0084. Examiner, further, notes that the pick-up locations can change based on the system determining that a single delivery vehicle is not able to pick-up and/or deliver the item within the 
Assign the at least one delivery order to based, at least in part, on the determined cost values. (Paragraph(s) 0082, 0084, and 0086)(Ellison et al. teaches that the carrier processor will determine whether multiple delivery vehicles are needed for the one or more items. The system can determine that only a single delivery vehicle is needed for the one or more items to be picked up at the one or more pick-up locations and deliver the one or more items to a delivery location after determining 
Calculate, for the assigned vehicle, an optimized delivery route based, at least in part, on the at least one delivery parameter and the initial delivery route corresponding to the assigned vehicle. (Paragraph 0086); and (Fig. 4, 425)(Ellison et al. teaches that the system will be able to calculate new routes for the delivery vehicle based on the time window. The system will optimize the single delivery driver’s delivery route based on the delivery driver’s planned route (i.e., initial delivery route). The single delivery driver’s delivery route is optimized so that the driver is able to pick up one or more items at the one or more pick-up locations (i.e., delivery parameter) and deliver the one or more items to one of the one or more delivery locations within the time frame/window) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of Carr et al., by incorporating the teachings of determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of  Ellison et al., since the claimed invention is providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order help reduce delivery time. (Ellison et al.: Paragraph 0002)

But, Lafrance in the analogous art of managing and optimizing delivery routes for a delivery order and time windows, teaches 
Communicate with a vehicle server, wherein the vehicle server is configured to communicatively couple to a plurality of vehicles.(Abstract); and (Paragraph(s) 0055, 0057, and 0064); (Fig(s). 1 and 4)(Lafrance teaches that a network will communicate with a plurality of carriers to determine at least one available delivery time window. Lafrance, further, teaches that the network will communicate with a driver device, which, transmits real-time information to the network.  Examiner, respectfully, notes that the drivers device consist of a network interface that is used to communicate with one or more networks, which, allows the drivers to receive and transmit data, as taught in paragraph 0055)
Transmit the optimized delivery route to the assigned vehicle. (Paragraph(s) 0063, 0070, 0075)(Lafrance teaches a system for determining an optimized route for the delivery and  after the system 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the delivery system of Carr et al. and determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of Ellison et al., by incorporating the teachings of a network that communicates with a plurality of carriers to transmit an optimized delivery route to one of the carriers of Lafrance, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the efficiency of a delivery network. (Lafrance: Paragraph 0008)
	
	Regarding Claim 2, Carr et al./Ellison et al./Lafrance, teaches all the limitations as applied to Claim 1 and wherein said computing device is configured to determine the at least one available time slot by being configured to:
Generate a synthetic order. (Paragraph(s) 0027 and 0030)(Carr et al. teaches a user device is able to submit grocery orders (i.e., synthetic order) to an online merchant, which, the online merchant will then deiced to deliver the package by itself or with other items.) 
Identify at least one vehicle of the plurality of vehicles having sufficient capacity to accommodate the synthetic order. (Paragraph 0028); and (Claim 8)(Carr et al. teaches that the local merchant will identify delivery vehicles 
Determine at least one available time slot for the identified at least one vehicle. (Paragraph 0028)(Carr et al. teaches that the local merchant will then identify available delivery time slots (i.e., available time slot) for the identified delivery vehicles)

Regarding Claim 8, Carr et al./Ellison et al./Lafrance , teaches a method comprising: 
Communicating with a vehicle server, wherein the vehicle server is communicatively coupled to a plurality of vehicles.  (See, relevant rejection of Claim 1(a)(a))
Receiving, from the vehicle server, time data of the plurality of vehicles. (See, relevant rejection of Claim 1(a)(b))
Wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries. (See, relevant rejection of Claim 1(a)(c))
Determining at least one available time slot among the plurality of time slots. (See, relevant rejection of Claim 1(a)(d))
Communicate the at least one available slot to at least one user terminal. (See, relevant rejection of Claim 1(a)(e)
Receiving, from the at least one user terminal, at least one delivery order indicating at least one selected time slot from the at least one available time slot. (See, relevant rejection of Claim 1(a)(f))
In response to receiving the at least one delivery order indicating the at least one selected time slot:
Determining a cost value with assigning the at least one delivery order to each of the plurality of vehicles based on, at least in part, the selected time indicated in the at least one delivery order, an initial delivery route to be driven by each of the plurality of vehicles, and a change in at least one delivery parameter caused by the assignment. (See, relevant rejection of Claim 1(g)(i))
Determining a vehicle from the plurality of vehicles to assign the at least one delivery order to based, at least in part, on the determined cost values.  (See, relevant rejection of Claim 1(g)(ii))
Calculating, for the assigned vehicle, an optimized delivery route based, at least in part, on the at least one delivery parameter and the initial deliver route corresponding to the assigned vehicle. (See, relevant rejection of Claim 1(g)(iii))
Transmitting the optimized delivery route to the assigned vehicle. (See, relevant rejection of Claim 1(g)(iv))

Regarding Claim 9, Carr et al./Ellison et al./Lafrance, teaches all the limitations as applied to Claim 8 and wherein calculating at least one available time slot comprises: 
Generating a synthetic order. (See, relevant rejection(s) as applied to Claim(s) 2(a) and 8)
Identifying at least one vehicle of the plurality of vehicles having sufficient capacity to accommodate the synthetic order.  (See, relevant rejection(s) as applied to Claim(s) 2(b) and 8)
Determining at least one available time slot for the identified at least one vehicle. (See, relevant rejection(s) as applied to Claim(s) 2(c) and 8)

Regarding Claim 15, Carr et al./Ellison et al./Lafrance, teaches a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations (Paragraph(s) 0014 and 0038)(Carr et al. teaches one or more computer-readable media, such as, RAM, ROM, and/or CDROM for carrying out operations for the disclosure. Carr et al., further, teaches that the computer-readable medium contains code for executing the device’s or computer’s processors) comprising: 
Communicating with a vehicle server, wherein the vehicle server is configured to communicatively couple to a plurality of vehicles. (See, relevant rejection of Claim 1(a)(a))
Receiving, from the vehicle server, time data of the plurality of vehicles. (See, relevant rejection of Claim 1(a)(b)
Wherein the time data includes a plurality of time slots for each of the plurality of vehicles that are used for a plurality of deliveries. (See, relevant rejection of Claim 1(a)(c))
Determining at least one available time slot among the plurality of time slots. (See, relevant rejection of Claim 1(a)(d))
Communicate the at least one available time slot to at least one user terminal. (See, relevant rejection of Claim 1(a)(e))
Receiving, from the at least one user terminal, at least one delivery order indicating at least one selected time slot from the at least one available time slot. (See, relevant rejection of Claim 1(a)(f))
In response to receiving the at least one delivery order indicating the at least one selected time slot:
Determining a cost value with assigning the at least one delivery order to each of the plurality of vehicles based on, at least in part, the selected time indicated in the at least one delivery order, an initial delivery route to be driven by each of the plurality of vehicles, and a change in at least one delivery parameter caused by the assignment.  (See, relevant rejection of Claim 1(g)(i))
Determining a vehicle from the plurality of vehicles to assign the at least one delivery order to based, at least in part, on the determined cost value. (See, relevant rejection of Claim 1(g)(ii))
Calculating, for the assigned vehicle, an optimized delivery route based, at least in part on the at least one delivery parameter and Claim 1(g)(iii))
Transmitting the optimized delivery route to the assigned vehicle. (See, relevant rejection of Claim 1(g)(iv))

Regarding Claim 16, Carr et al./Ellison et al./Lafrance, teaches all the limitations as applied to Claim 15 and wherein calculating at least one available time slot comprises: 
Generating a synthetic order. (See, relevant rejection(s) as applied to Claim(s) 2(a) and 15)
Identifying at least one vehicle of the plurality of vehicles having sufficient capacity to accommodate the synthetic order.  (See, relevant rejection(s) as applied to Claim(s) 2(b) and 15)
Determining at least one available time slot for the identified at least one vehicle. (See, relevant rejection(s) as applied to Claim(s) 2(c) and 15)

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20150178678) in view of Ellison et al. (US 2016/0071056) and further in view of Lafrance (US 20160210591) and further in view of  Luwang et al. (US 20150120600) and further in view of Radetzki et al. (US 20190114588).
Regarding Claim 3, Carr et al./Ellison et al./Lafrance, teaches all the limitations as applied to Claim 1. 
wherein the at least one delivery parameter includes at least one of number of vehicles that are being utilized from the plurality of vehicles, total mileage for each of the plurality of vehicles, total driving time for each of the plurality of vehicles, idle time for each of the plurality of vehicles, and gas requirements for each of the plurality of vehicles. 
	But, Luwang et al. in the analogous art of determining a delivery route based on total distance of a delivery truck, teaches wherein the at least one delivery parameter includes at least one of number of vehicles that are being utilized from the plurality of vehicles, total mileage for each of the plurality of vehicles. (Paragraph(s) 0045, 0049, and 0061-0062)(Luwang et al. teaches a system can determine an optimal route to a delivery truck and to assign delivery task to different delivery trucks. Luwang et al., further, teaches that the system will determine delivery truck assignments by using various statistics, such as the total distance to travel for the truck (i.e., total mileage along a delivery route)) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify delivery system of Carr et al., determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of Ellison et al., and a network that communicates with a plurality of carriers to transmit an optimized delivery route to one of the carriers of Lafrance, by incorporating the teachings of a delivery system that includes delivery parameters that include truck assignments and total distance of Luwang et al., since the prior art provides the 
With respect to the above limitation: while Luwang et al. teaches a system that takes into account the total distance for a delivery vehicle in order to assign a delivery route and delivery task. However, Carr et al., Ellison et al., Lafrance, and Luwang et al., do not explicitly teach that one of the delivery parameters consist of either total driving time, idle time, and/or gas requirements. 
	But, Radetzki et al. in the analogous art of determining a delivery route and delivery vehicle based on delivery information that includes fuel requirements, teaches wherein the at least one delivery parameter includes at least gas requirements for each of the plurality of vehicles. (Paragraph(s) 0027 and 0045-0048) (Radetzki et al. teaches a system that is able to determine a delivery route and a vehicle configuration to deliver the item based on delivery information, as taught in paragraph(s) 0045-0048. Radetzki et al., further, teaches that the delivery information includes energy requirements based on one or various delivery vehicles, as taught in paragraph 0027. Examiner, respectfully, notes that these energy requirements include fuel requirements (i.e., gas requirements)) 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify delivery system of Carr et al., determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of 

Regarding Claim 10, Carr et al./Ellison et al./Lafrance/Luwang et al./Radetzki et al., teaches all the limitations as applied to Claim 8 and wherein the at least one delivery parameter includes at least one of number of vehicles that are being utilized from the plurality of vehicles, total mileage for each of the plurality of vehicles, total driving time for each of the plurality of vehicles, idle time for each of the plurality of vehicles, and gas requirements for each of the plurality of vehicles. (See, relevant rejection(s) of Claim(s) 3 and 8)
Regarding Claim 17, Carr et al./Ellison et al./Lafrance/Luwang et al./Radetzki et al., teaches all the limitations as applied to Claim 15 and wherein the at least one delivery parameter includes at least one of number of vehicles that are being utilized from the plurality of vehicles, total mileage for each of the plurality of vehicles, total driving time for each of the plurality of vehicles, idle time for each of the plurality of Claim(s) 3 and 15)

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20150178678) in view of Ellison et al. (US 2016/0071056) and further in view of Lafrance (US 20160210591) and further in view of Radetzki et al. (US 20190114588)
Regarding Claim 4, Carr et al./Ellison et al./Lafrance, teaches all the limitations as applied to Claim 1. 
However, Carr et al./Ellison et al./Lafrance, doesn’t explicitly teach wherein said computing device is configured to calculate the optimized delivery route using a heuristic algorithm. 
	But, Radetzki et al. in the analogous art of determining a delivery route and delivery vehicle based on delivery information that includes fuel requirements, teaches wherein said computing device is configured to calculate the optimized delivery route using a heuristic algorithm. (Paragraph 0163)(Radetzki et al. teaches a system that is able to determine a delivery route, via a route planning component, will use a heuristic algorithm to determine the “best,” possible delivery route based on the energy requirement per shipment and length of the delivery route)
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify delivery system of Carr et al., determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of 

Regarding Claim 11, Carr et al./Ellison et al./Lafrance/Radetzki et al., teaches all the limitations as applied to Claim 8 and wherein the optimized delivery route is calculated using a heuristic algorithm.  (See, relevant rejection(s) of Claim(s) 4 and 8)

Regarding Claim 18, Carr et al./Ellison et al./Lafrance/Radetzki et al., teaches all the limitations as applied to Claim 15 and wherein the optimized delivery route is calculated using a heuristic algorithm.  (See, relevant rejection(s) of Claim(s) 4 and 15)

Claim(s) 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20150178678) in view of Ellison et al. (US 2016/0071056) and further in view of Lafrance (US 20160210591) and further in view of Duane (WO 0169488).
Regarding Claim 5, Carr et al./Ellison et al./Lafrance, teaches all the limitations as applied to Claim 1. 
wherein said computing device is configured to calculate the optimized delivery route by being configured to: 
Select, randomly, a delivery route. 
Select, randomly, a delivery order from the randomly selected delivery route. 
But, Duane in the analogous art of scheduling efficient deliveries for various time slots based on a lowest-cost, teaches wherein said computing device is configured to calculate the optimized delivery route by being configured to: 
Select, randomly, a delivery route. (Page 26, Lines 5-16); and (Page 27, Line 8-18)(Duane teaches that the system will modify the delivery schedule, which, the system will move leg’s within the schedule to improve a cost function of the schedule. Duane, further, teaches that the system will repeat the process continually to optimize the cost of the route, which, the system will find the best time slots and the best schedule for the delivery vehicle. The system will then fix the delivery vehicle schedule and print a list of customers along with addresses, and directions on how to travel from one destination to the next (i.e., route). Examiner, respectfully, notes that this process is completed by a random seed module is able to randomly select segments within the route to help build the delivery route, as taught on Page 19, Lines 3-6 and 17-20) 
Select, randomly, a delivery order from the randomly selected delivery route. (Column 19-25); and (Page 26, Lines 1-11)(Duane 
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify delivery system of Carr et al., determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of Ellison et al., a network that communicates with a plurality of carriers to transmit an optimized delivery route to one of the carriers of Lafrance, by incorporating the teachings of optimizing a route based on cost to find the best time slots for a delivery vehicle and randomly selecting a delivery route for a delivery vehicle of Duane, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help a delivering company optimize efficiency and customer service. (Duane: Page 2, Lines 19-22)

Regarding Claim 6, Carr et al./Ellison et al./Lafrance/Duane, teaches all the limitations as applied to Claim 5.
However, Carr et al./Ellison et al./Lafrance, do not explicitly teach wherein said computing device is configured to calculate the optimized delivery route by being configured to: 
Insert, iteratively, the selected delivery order into one or more time slots of the plurality of time slots for the plurality of vehicles. 
Calculate a cost effect for each time slot the selected delivery is inserted into.
Identify a time slot having a cost effect that generates the lowest overall cost. 
Insert the selected delivery order into the identified time slot having a cost effect that generates the lowest overall cost. 
But, Duane in the analogous art of scheduling efficient deliveries for various time slots based on a lowest-cost, teaches wherein said computing device is configured to calculate the optimized delivery route by being configured to: 
Insert, iteratively, the selected delivery order into one or more time slots of the plurality of time slots for the plurality of vehicles. (Page 6, Lines 11-15); (Page 11, Lines 1-7); and (Claim 9)(Duane teaches a process of generating and evaluating solutions repeatedly during an optimization process to best schedule a delivery. Duane, further, teaches that the system will rank time slots according delivery cost and select the time slot with the lowest cost to place the customer’s delivery order into the delivery schedules time slots. Examiner, respectfully, notes that this process will be created for a plurality of delivery vehicles, as taught on Page 6, Lines 11-15. Examiner, further, notes that the system includes a random seed module that will place customers into different locations 
Calculate a cost effect for each time slot the selected delivery is inserted into. (Page 23, Lines 1-8 and 17-22)(Duane teaches that the slot time generation routine will analyze the cost related to placing the customer into time slots spaced out every 5 minutes. The system will also perform this analysis for more than one delivery vehicle and time slots. Further, teaches that the time slots will be ranked based on available slots according their cost) 
Identify a time slot having a cost effect that generates the lowest overall cost. (Page 11, Lines 5-7); and (Page 23, Lines 17-22)(Duane teaches that the system will be able to sort the available slots according to their cost. Further, teaches that the system will rank the slots based on the increase of delivery cost. Examiner, respectfully, notes that he system will list the time slots based on the lowest to highest ranking of cost for the user)
Insert the selected delivery order into the identified time slot having a cost effect that generates the lowest overall cost.(Page 11, Lines 1-7)(Duane teaches that the system will select the time slot for the customer’s delivery order based on the best lowest cost slot.  Examiner, respectfully, notes that the customer’s reservation for their delivery order will be decided upon the customer placing their order, as taught on Page 3, Lines 9-12) 


Regarding Claim 12, Carr et al./Ellison et al./Lafrance/Duane, teaches all the limitations as applied to Claim 8 and wherein calculating an optimized delivery route comprises: 
Selecting, randomly, a delivery route. (See, relevant rejection(s) as applied to Claim(s) 5(a) and 8)
Selecting, randomly, a delivery order from the randomly selected delivery route. (See, relevant rejection(s) as applied to Claim(s) 5(b) and 8)

Regarding Claim 13, Carr et al./Ellison et al./Lafrance/Duane, teaches all the limitations as applied to Claim 12 and wherein calculating the optimized delivery route comprises:  
Inserting, iteratively, the selected delivery order into one or more time slots of the plurality of time slots for the plurality of vehicles. (See, relevant rejection(s) of Claim(s) 6(a) and 12)
Calculating a cost effect for each time slot the selected delivery is inserted into. (See, relevant rejection(s) of Claim(s) 6(b) and 12)
Identifying a time slot having a cost effect that generates the lowest overall cost. (See, relevant rejection(s) of Claim(s) 6(c) and 12)
Inserting the selected delivery order into the identified time slot having a cost effect that generates the lowest overall cost. (See, relevant rejection(s) of Claim(s) 6(d) and 12) 

Regarding Claim 19, Carr et al./Ellison et al./Lafrance/Duane, teaches all the limitations as applied to Claim 15 and wherein said computing device is configured to calculating an optimized delivery route comprises: 
Selecting, randomly, a delivery route. (See, relevant rejection(s) as applied to Claim(s) 5(a) and 15)
Selecting, randomly, a delivery order from the randomly selected delivery route. (See, relevant rejection(s) as applied to Claim(s) 5(b) and 15)

Regarding Claim 20, Carr et al./Ellison et al./Lafrance/Duane, teaches all the limitations as applied to Claim 19 and wherein calculating the optimized delivery route comprises:  
Inserting, iteratively, the selected delivery order into one or more time slots of the plurality of time slots for the plurality of vehicles. (See, relevant rejection(s) of Claim(s) 6(a) and 19)
Calculating a cost effect for each time slot the selected delivery is inserted into. (See, relevant rejection(s) of Claim(s) 6(b) and 19)
Identifying a time slot having a cost effect that generates the lowest overall cost. (See, relevant rejection(s) of Claim(s) 6(c) and 19)
Inserting the selected delivery order into the identified time slot having a cost effect that generates the lowest overall cost. (See, relevant rejection(s) of Claim(s) 6(d) and 19) 

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 20150178678) in view of Ellison et al. (US 2016/0071056) and further in view of Lafrance (US 20160210591) and further in view of Beinhaker (US 20060161335).
Regarding Claim 7, Carr et al./Ellison et al./Lafrance, teach all the limitations as applied to Claim 1.
However, Carr et al./Ellison et al./Lafrance, do not explicitly teach wherein said computing device is configured to calculate the optimized delivery route by using a 1-0 exchange algorithm. 
wherein said computing device is configured to calculate the optimized delivery route by using a 1-0 exchange algorithm. (Paragraph(s) 0036-0037 and 0040); and (Claim 9)(Beinhaker teaches generating a delivery route from a starting position to a destination by using an exchange protocol. Examiner, respectfully, notes that the system can use a 1-opt exchange protocol/algorithm)  
It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify delivery system of Carr et al., determining a cost for delivering an item based on time slot information, a changing parameter, and route information, which, will be used to optimize a delivery route for a delivery vehicle of Ellison et al., a network that communicates with a plurality of carriers to transmit an optimized delivery route to one of the carriers of Lafrance, by incorporating the teachings of determining a delivery route based on a 1-opt algorithm of Beinhaker, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve productivity and reliability of vehicle routing. (Beinhaker: Paragraph 0016)

Regarding Claim 14, Carr et al./Ellison et al./Lafrance/Beinhaker, teach all the limitations as applied to Claim 8 and wherein the optimized delivery route is calculated by using a 1-0 exchange algorithm. (See, relevant rejection(s) of Claim(s) 7 and 8)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hersh et al. (US 2005/0278063). Hersh et al. teaches a system that is able to determine the price for transporting an order. The system will take into account accessorial charges, which, will take into account mileage for a carrier. Hersh et al., further, teaches that the farther away a pickup/delivery location than the extra mileage will be added to all pricing calculations.
Sone (US 7,222,081). Sone teaches that a system that allows a user to change various delivery parameters such as the delivery time and the delivery location. Upon receipt of the request the delivery schedule computer will then calculate the cost associated with the changed delivery parameter. The system will then calculate the cost change to make the new delivery, which, is typically based on the added on mileage that will increase the cost, see Column 4, Lines 41-50 and Column 7, Lines 22-30 and 55-59.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/B.A.H./           Examiner, Art Unit 3628                                                                                                                                                                                             

/GEORGE CHEN/           Primary Examiner, Art Unit 3628